Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This action is in response to the application filed on 11/07/2019.
Claims 1-16 are pending for examination.

                                        Claim Rejections - 35 USC § 103
         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
          A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
        Claims 1-16 are rejected under 35 U.S.C 103 as being unpatentable over Yokomakura et al. (US 2015/0023317) in view of Gorokhov (US 2013/0136062).
As of claim 1 and 9, Yokomakura discloses a method and an apparatus for determining a scheduling user, applied to a first base station in a data transmission system, wherein the first base station comprising at least two antennas, and the first base station manages a first cell (para [0045] [FIG. 3] discloses a first base station apparatus manages a first cell 31 and para [0092] discloses first base station comprises transmit antennas 15i and receive antenna (=at least two antennas), and the 
determine a first pre-scheduling user at a second moment from a user in the first cell at a first moment, wherein the second moment is later than the first moment ([0013] at least one terminal apparatus communicating with each other which corresponds to determine a first pre-scheduling user 9U.S. Patent Application No. 16/591,705 from a user in the first cell); Attorney Docket No. 13210036US 
Preliminary Amendmentdetermine a first transmit weight of the first cell at the second moment (para [0015] the first base station apparatus calculates the transmit weight which corresponds to determine a first transmit weight of the first cell);
receive a second transmit weight at the second moment that is sent by a second base station to which a second cell belongs in the data transmission system (para [0013] discloses a first base station apparatus calculates transmit weights of the base station apparatuses (=second base station apparatus) with respect to the terminal apparatus and para [0080] teaches  the picocell base station (second BS) notifies the macrocell base station the channel information and reception quality which corresponds to the first base station apparatus receive a second transmit weight sent by a second base statin apparatus), wherein the second cell comprises a neighboring cell that meets a preset interaction condition and that is in a neighboring cell of the first cell ([Fig.3] a second base station 35 in the second cell 32 which is a neighboring cell of the first cell);
calculate a signal to interference plus noise ratio (SINR) of each user in the first cell at the second moment based on the first transmit weight and the second transmit weight (para [0078] discloses Signal to Interference plus Noise power Ratio and para [0189] the macrocell base station (=first BS) calculates the transmit and receive weights on each weight unit (=each user in the first cell) which corresponds to calculate SINR); and 
Yokomakura does not explicitly discloses but Gorokhov teaches select a target scheduling user at the second moment from the user in the first cell based on the SINR of each user at the second moment (Gorokho, para [0078] [0079] discloses  coordinated beamforming can be facilitated by performing scheduling and user selection which corresponds to  select a target scheduling user).
Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of Yokomakura with the teaching of Gorokhov in order to facilitate downlink communication from serving node to UE 110 with mitigated interference from cooperating node in Gorokhov para [0050].

Allowable Subject Matter
Claims 2-8, 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547.  The examiner can normally be reached on M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA S CHOWDHURY/Examiner, Art Unit 2471